I respectfully dissent from the second assignment of error regarding the sentence. I do so realizing that there is no authority other than common sense and fairness which I can cite to support my position. The net result of the sentence was that appellant would have to serve ten days in jail, plus a $100 fine plus restitution and costs.
Appellant was not convicted of assault, he was convicted of criminal damaging. He damaged a car and not a person, and, in fact, subsequently offered to pay for the damages. The record shows appellant had no previous record but traffic offenses. There was an outstanding warrant from a number of years ago, but the prosecutor had no information on it. It did not involve a crime of violence.
Under those circumstances, it is difficult to justify the imposition of actual jail time rather than probation. I note too that this matter was handled by an acting judge. While his or her motives and qualifications are not in question, it points out the need for reform in the matter of appointing acting municipal judges. I, therefore, respectfully dissent. *Page 515